DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 4/22/21 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/21 has been considered. A copy of form PTO-1449 is attached.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 must be ended by a period “.”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  “a space part” in claim 3, “a control part” in claim 5; “a light irradiating part” and “a light detecting part” in claim 6; and “a particle size distribution calculating part” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 7, lines 4-5 have no antecedent basis for “the temperature” and “the temperature sensor”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiba, Ltd. (JP-62-195747) in view of Shimadzu Corp. (JP-63-279143) (both of record).
Regarding claim 1, figure 1 of Horiba below discloses a centrifugal sedimentation type particle size distribution measuring device comprising: a cell holding body (i.e., disk 4) that holds a cell (4a, 4b) in which a measurement sample is housed and that is rotated by a rotating mechanism (5), a case (1) that has a housing space in which the 

    PNG
    media_image1.png
    686
    768
    media_image1.png
    Greyscale

	Horiba does not teach that the cell includes both measurement sample and a dispersion medium; however, such the feature is known in the art as taught by Shimadzu. 
	Shimadzu, from the same field of endeavor, figure 1 of Shimadzu below discloses a particle size distribution measuring apparatus based on a centrifugal liquid phase sediment method which comprises a turntable (2) for holding a measuring cell (1), a light source (4) and a photodetector (5) for measuring the particles in the measuring cell. The measuring cell including a sample particle in a dispersion medium (see translation).

    PNG
    media_image2.png
    253
    582
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Horiba to measure the particles within a dispersion medium as taught by Shimadzu because it does not matter what types of samples, the device would function in the same manner.
Regarding claim 2, Horiba teaches a supply channel (i.e., air inlet 15) that supplies a gas cooled by the cooling heat exchanger to the housing space (i.e., inside housing 1).
Regarding claim 6, Horiba does not teaches that the centrifugal sedimentation type particle size distribution measuring device comprising: a light irradiating part that irradiates light to the cell, a light detecting part that detects the light transmitting the cell, and a particle size distribution calculating part that obtains a light intensity signal from the light detecting part and calculates the particle size distribution. However, such the features are known in the art as taught by Shimadzu.

Regarding claim 8, Shimadzu does not teach that the light irradiating part (4) and the light detecting part (5) are arranged outside of the housing space; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to rearrange the light source and detector of Shimadzu outside of the housing space to avoid the effective of the heating that may reduce the accuracy of the measurement.
Regarding claim 9, Horiba teaches a rotation axis (i.e., axis of motor 34) of the cell holding body (30) extends in the vertical direction, and the upper and lower surfaces, facing the cell holding body (30), of the surfaces forming the housing space are flat (see figure 3).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiba and Shimadzu as applied to claim 1 above, and further in view of Shimadzu Corp. (JP-62-115140) (of record) (hereinafter: “Shimadzu’140”).
Regarding claim 3, Horiba teaches that the supply channel (15) whose one end is connected to the space part (17)  and that supplies the cooled gas to the housing space (inside casing 1) through the space part.

Shimadzu’140 teaches a space part (inside housing 12) for introducing the measurement sample (i.e., using sample injection 9) into the cell (3, 4) rotated by the rotating mechanism (motor 2) is formed on an upper wall (i.e., upper surface of the disk 1) that forms the housing space (see figure 1 below).


    PNG
    media_image3.png
    507
    751
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to arrange the space part for introducing sample into the cell as taught by Shimadzu’140 because this is a known arrangement which is known to serve for the purpose of Horiba.
.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiba and Shimadzu as applied to claims 1 and 6 above, and further in view of Olivier et al (4,902,550).
Regarding claims 5 and 7, Horiba teaches the use of a cooling system for cooling the motor and sample chamber when the temperature in the sample chamber becomes higher than room temperature due to the heat generated by the motor (34).
Horiba does not teach that the system comprising a temperature sensor that detects a temperature of the housing space and a control part that controls the cooling mechanism based on the temperature detected by the temperature sensor; however, such the features are known in the art as taught by Olivier et al.
Olivier et al, from the same field of endeavor, discloses a discloses a particle size distribution measuring apparatus (see abstract) comprises a sample cell (15) which is rotated by motor (30), the temperature of the sample cell (15) is controlled by a temperature sensor (62) (see figure 1 below and column 7, line 65 through column 8, line 11).

    PNG
    media_image4.png
    783
    617
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include Horiba a temperature sensor as taught by Olivier et al so that the temperature of the sample chamber can be measured. Since the temperature sensor is disclosed, the accuracy of the measurement is obtained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aizawa et al (JP-2008307219A) discloses a centrifuge comprising a rotor which hold a sample and the centrifuge having an air path which discharge air for cooling the motor; however, Aizawa et al fails to discloses a particle measuring device as now claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            March 23, 2022